     Case 2:20-cr-00579-SVW Document 502 Filed 06/10/21 Page 1 of 10 Page ID #:6088



1     TRACY L. WILKISON
      Acting United States Attorney
2     SCOTT M. GARRINGER
      Assistant United States Attorney
3     Chief, Criminal Division
      SCOTT PAETTY (Cal. Bar No. 274719)
4     CATHERINE AHN (Cal. Bar No. 248286)
      BRIAN FAERSTEIN (Cal. Bar No. 274850)
5     Assistant United States Attorneys
      Major Frauds/Environmental and Community Safety Crimes Sections
6          1100/1300 United States Courthouse
           312 North Spring Street
7          Los Angeles, California 90012
           Telephone: (213) 894-6527/2424/3819
8          Facsimile: (213) 894-6269/0141
           E-mail:    Scott.Paetty@usdoj.gov
9                     Catherine.S.Ahn@usdoj.gov
                      Brian.Faerstein@usdoj.gov
10
      DANIEL S. KAHN
11    Acting Chief, Fraud Section
      Criminal Division, U.S. Department of Justice
12    CHRISTOPHER FENTON
      Trial Attorney, Fraud Section
13    Criminal Division, U.S. Department of Justice
           1400 New York Avenue NW, 3rd Floor
14         Washington, DC 20530
           Telephone: (202) 320-0539
15         Facsimile: (202) 514-0152
           E-mail:    Christopher.Fenton@usdoj.gov
16
      Attorneys for Plaintiff
17    UNITED STATES OF AMERICA

18                             UNITED STATES DISTRICT COURT

19                      FOR THE CENTRAL DISTRICT OF CALIFORNIA

20    UNITED STATES OF AMERICA,                No. CR 20-00579(A)-SVW

21               Plaintiff,                    GOVERNMENT’S SUPPLEMENTAL TRIAL
                                               MEMORANDUM REGARDING CRIMINAL
22                     v.                      FORFEITURE

23    RICHARD AYVAZYAN,
           Aka “Richard Ayazian” and
24    “Iuliia Zhadko,” et al.

25               Defendants.

26
27

28
     Case 2:20-cr-00579-SVW Document 502 Filed 06/10/21 Page 2 of 10 Page ID #:6089



1                        MEMORANDUM OF POINTS AND AUTHORITIES
2     I.    INTRODUCTION
3           In addition to setting forth criminal charges, the first

4     superseding indictment in this action contains a number of forfeiture

5     allegations.     This supplemental memorandum sets forth the procedures

6     that would apply at the criminal forfeiture phase of trial, in the

7     event that any of the defendants are found guilty of one or more

8     charges associated with a forfeiture allegation. Pursuant to these

9     procedures, the Court or jury would then determine whether such a
10    defendant’s interest in the associated property identified in the

11    forfeiture allegations of the first superseding indictment and/or

12    first amended bill of particulars (“FABOP”) should be forfeited.

13    II.   FORFEITURE PROCEDURES
14          A.   Overview of Criminal Forfeiture
15          Criminal forfeiture is imposed on a convicted defendant as part

16    of sentencing.     It is not an element of the underlying substantive

17    offense.   See Libretti v. United States, 516 U.S. 29, 39 (1995) (“Our

18    precedents have likewise characterized criminal forfeiture as an

19    aspect of punishment imposed following conviction of a substantive

20    criminal offense.”); United States v. Feldman, 853 F.2d 648, 662 (9th

21    Cir. 1988) (holding that “trial courts should bifurcate forfeiture

22    proceedings from ascertainment of guilt, requiring separate jury

23    deliberations”).

24          Criminal forfeiture is an important sentencing tool, carrying

25    into effect Congressional intent to deprive criminals and criminal

26    organizations of the instrumentalities and profits of their illegal
27    conduct.   See Kaley v. United States, 571 U.S. 320, 323 (2014)

28
                                              2
     Case 2:20-cr-00579-SVW Document 502 Filed 06/10/21 Page 3 of 10 Page ID #:6090



1     (forfeiture serves to punish the wrong-doer, deter future illegality,

2     lessen the economic power of criminal enterprises, compensate

3     victims, improve conditions in crime-damaged communities, and support

4     law enforcement activities such as police training).

5           Criminal forfeiture is in personam, in that it may be imposed

6     only after a criminal conviction, and applies only to the property of

7     the convicted defendant.      See United States v. Lazarenko, 476 F.3d

8     642, 647 (9th Cir. 2007); United States v. Louthian, 756 F.3d 295,

9     307 n.12 (4th Cir. 2014) (criminal and civil forfeiture are “distinct
10    law enforcement tools” -- the former is an in personam action that

11    requires a conviction, and the latter is an in rem action against the

12    property itself); and United States v. Vampire Nation, 451 F.3d 189,

13    202 (3d Cir. 2006) (distinguishing civil and criminal forfeiture).

14          Finally, the extent of criminal forfeiture is determined by the

15    conviction.    The forfeiture must correspond in nature and scope to

16    the underlying criminal conduct for which the defendant was

17    convicted. See United States v. Messino, 382 F.3d 704, 714 (7th Cir.

18    2004).

19          B.   The Property Sought for Forfeiture
20          The government intends to seek forfeiture of the property set

21    forth in the first superseding indictment and the FABOP (Dkt. No.

22    407) in the event of any defendant’s conviction on an associated

23    count in the first superseding indictment.

24

25

26
27

28
                                              3
     Case 2:20-cr-00579-SVW Document 502 Filed 06/10/21 Page 4 of 10 Page ID #:6091



1           C.   Relevant Statutes Permitting Criminal Forfeiture
2                1.    Forfeiture Authority Based On Fraud Offenses – 18
                       U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c)
3

4           Section 981(a)(1)(C) of Title 18 of the United States Code and

5     section 2461(c) of Title 28 of the United States Code authorize the

6     criminal forfeiture of any property, real or personal, which

7     constitutes or is derived from proceeds obtained directly or

8     indirectly as the result of certain violations, including violations

9     of the anti-fraud provisions of 18 U.S.C. §§ 1343 (Wire Fraud) and
10    1344 (Bank Fraud).

11               2.    Forfeiture Authority Based On Fraud Offenses – 18
                       U.S.C. § 982(a)(2)
12

13          Section 982(a)(2) of Title 18 of the United States Code

14    authorizes the criminal forfeiture of any property, real or personal,

15    which constitutes or is derived from proceeds obtained directly or

16    indirectly as the result of certain violations, including violations

17    of 18 U.S.C. § 1028A (Aggravated Identity Theft). See also United

18    States v. Pollard, 850 F.3d 1038, 1042 (9th Cir. 2017).

19               3.    Forfeiture Authority Based On 18 U.S.C. § 1028(b)

20
            Section 1028(b) of Title 18 of the United States Code authorizes
21
      the criminal forfeiture of any personal property that was used or
22
      intended to be used in violation of, among other offenses, 18 U.S.C.
23
      § 1028A (Aggravated Identity Theft).
24
                 4.    Forfeiture Authority Based On Money Laundering
25                     Offenses – 18 U.S.C. § 982(a)(1)

26
            Section 982(a)(1) of Title 18 of the United States Code
27
      authorizes the criminal forfeiture of any property, real or personal,
28
                                              4
     Case 2:20-cr-00579-SVW Document 502 Filed 06/10/21 Page 5 of 10 Page ID #:6092



1     that was involved in violations of 18 U.S.C. § 1956 (Concealment

2     Money Laundering) and 18 U.S.C. § 1957 (Knowingly Engaging or

3     Attempting to Engage In Monetary Transaction in Property Derived from

4     Specified Unlawful Activity), or any property traceable to such

5     property.

6           D.    Criminal Forfeiture Procedures
7                 1.     Forfeitability of Property Sought for Forfeiture

8           The government is required to provide notice of its intent to

9     seek forfeiture in the indictment or information. See Fed. R. Crim.
10    P. 32.2(a) (“A court must not enter a judgment of forfeiture in a

11    criminal proceeding unless the indictment or information contains

12    notice to the defendant that the government will seek forfeiture of

13    property as part of any sentence in accordance with the applicable

14    statute.”).      The first superseding indictment and FABOP have provided

15    such notice.

16          Following conviction, forfeitability of property sought for

17    forfeiture is determined either by the Court or the jury,1 depending

18    on the election of either party.       Rule 32.2(b)(1) provides:

19          (A) Forfeiture Determinations. As soon as practical after a
            verdict or finding of guilty, or after a plea of guilty or
20          nolo contendere is accepted, on any count in an indictment
            or information regarding which criminal forfeiture is
21          sought, the court must determine what property is subject
            to forfeiture under the applicable statute. If the
22          government seeks forfeiture of specific property, the court
            must determine whether the government has established the
23          requisite nexus between the property and the offense. If
            the government seeks a personal money judgment, the court
24
            1The right of either party to retain the jury to determine the
25    forfeitability of real or personal property sought for forfeiture is
      set out at Rule 32.2(b)(5)(A)(“In any case tried before a jury, if
26    the indictment or information states that the government is seeking
      forfeiture, the court must determine before the jury begins
27    deliberating whether either party requests that the jury be retained
      to determine the forfeitability of specific property if it returns a
28    guilty verdict.”).
                                         5
     Case 2:20-cr-00579-SVW Document 502 Filed 06/10/21 Page 6 of 10 Page ID #:6093



1           must determine the amount of money that the defendant will
            be ordered to pay.
2

3           The forfeiture determination may be based upon evidence already

4     in the record, and on any additional evidence or information

5     submitted by the parties during the forfeiture phase and accepted by

6     the Court as relevant and reliable. See Fed. R. Crim. P. 32(b)(1)(B);

7     United States v. Capoccia, 503 F.3d 103, 109 (2d Cir. 2007) (finder

8     of fact may rely on evidence from the guilt phase; it is not

9     necessary for the government to reintroduce that evidence in the
10    forfeiture phase).     To the extent that the government offers new

11    evidence during the forfeiture phase, reliable hearsay evidence is
12    admissible, as the forfeiture phase of the trial is merely a
13    part of the sentencing process. See United States v. Ali, 619 F.3d
14    713, 720 (7th Cir. 2010) (because forfeiture is part of sentencing,

15    less stringent evidentiary standards apply in the forfeiture phase of

16    the trial; the evidence need only be “reliable”); Capoccia, 503 F.3d

17    at 109 (Rule 32.2(b)(1) allows the court to consider “evidence or

18    information,” making it clear that the court may consider hearsay;

19    this is consistent with forfeiture being part of the sentencing

20    process where hearsay is admissible); United States v. Creighton, 52

21    Fed. Appx. 31, 35-36 (9th Cir. 2002) (hearsay is admissible at

22    sentencing and therefore may be considered in the forfeiture phase).

23          In the event that a party “timely requests to have the jury

24    determine forfeiture, the government must submit a proposed Special

25    Verdict Form listing each property subject to forfeiture and asking

26    the jury to determine whether the government has established the
27

28
                                              6
     Case 2:20-cr-00579-SVW Document 502 Filed 06/10/21 Page 7 of 10 Page ID #:6094



1     requisite nexus between the property and the offense committed by the

2     defendant.”     Fed. R. Crim. P. 32(b)(5)(B).2

3                2.     Procedural Rules for the Forfeiture Phase and Entry of
                        a Preliminary Order of Forfeiture
4

5           As indicated above, Rule 32.2(a) requires that the determination

6     of what property is subject to forfeiture under the applicable

7     statute be determined “as soon as practicable after a finding of

8     guilty.”

9           The standard of proof regarding the criminal forfeitability of
10    property is preponderance of the evidence.         United States v. Garcia-

11    Guizar, 160 F.3d 511, 518 (9th Cir. 1998) (preponderance standard is

12    constitutional because criminal forfeiture is not a separate offense,

13    but only an additional penalty for an offense that was established

14    beyond a reasonable doubt); United States v. Hernandez-Escarsega, 886

15    F.2d 1560, 1576-77 (9th Cir. 1989) (interpreting identical language

16    in 21 U.S.C. § 853, the forfeiture statute applicable to most

17    criminal forfeiture proceedings).

18          At the forfeiture stage, a defendant is not permitted to

19    relitigate the legality of his or her conduct or otherwise attempt to

20    undermine the jury’s finding of guilt. United States v. Warshak, 631

21    F.3d 266, 331 (6th Cir. 2010) (affirming district court’s refusal to

22    let defendant introduce evidence tending to show his conduct was not

23    illegal, and holding that in the forfeiture phase the only question

24    is the nexus between the conduct and the offense).          The only question

25

26          2The government has already submitted proposed forfeiture phase
      jury instructions. See Dkt. No. 373, at 9. Because the scope of any
27    special verdict form will be determined largely by the counts of
      conviction, the government intends to submit its proposed verdict
28    form following any jury verdict during the guilt phase.
                                         7
     Case 2:20-cr-00579-SVW Document 502 Filed 06/10/21 Page 8 of 10 Page ID #:6095



1     to be determined during the forfeiture phase is whether the evidence

2     submitted during the guilt phase, together with any additional

3     evidence received during the forfeiture phase, establishes by a

4     preponderance of the evidence that there is the requisite nexus3

5     between the underlying crime(s) of conviction and the property sought

6     to be forfeited by the government.4

7           If the jury finds that there is such a nexus, the Court must

8     promptly enter a preliminary order of forfeiture (“preliminary

9     order”). See Fed. R. Crim. P. 32.2(b)(2)(A) (“If the [finder of fact]
10    finds that the property is subject to forfeiture, [the court] must

11    promptly enter a preliminary order of forfeiture ... directing the

12    forfeiture of specific property.”); United States v. Monsanto, 491

13    U.S. 600, 607 (1989) (“Congress could not have chosen stronger words

14    to express its intent that forfeiture be mandatory in cases where the

15    statute applied.”); United States v. Newman, 659 F.3d 1235, 1240 (9th

16    Cir. 2011) (“When the Government has met the requirements for

17    criminal forfeiture, the district court must impose criminal

18

19         3 This “nexus” is defined by statute for each offense for which
      forfeiture is authorized. See e.g., Capoccia, 503 F.3d at 115 (“The
20    ‘requisite nexus’ for a violation of 18 U.S.C. § 2314 is set forth in
      18 U.S.C. § 981(a)(1)(C), which subjects to civil forfeiture ‘[a]ny
21
      property, real or personal, which constitutes or is derived from
      proceeds traceable to a violation of [various sections of Title 18]
22    or any offense constituting ‘specified unlawful activity’ (as defined
      in section 1956(c)(7) of this title), or a conspiracy to commit such
23    offense.’”)
24         4 “[F]or example, if the Government is seeking to forfeit the
      vessel that the defendant used to smuggle drugs, either party may
25    request that the jury be retained to determine whether the Government
      has established the factual nexus between the vessel and the
26    particular offense on which the defendant was found guilty. In other
      words, the jury would have to determine whether the vessel was ‘used
27    to commit or to facilitate the commission” of the defendant’s
      offense.’” Stefan Cassela, Asset Forfeiture Law in the United States,
28    § 18-4(a).
                                         8
     Case 2:20-cr-00579-SVW Document 502 Filed 06/10/21 Page 9 of 10 Page ID #:6096



1     forfeiture, subject only to statutory and constitutional limits”);

2     id. (“[T]he district court has no discretion to reduce or eliminate

3     mandatory criminal forfeiture”).

4           While the preliminary order forfeits the defendant’s interest in

5     the property, it does not include a determination of who is the owner

6     of the property subject to forfeiture.        That determination is

7     deferred to the ancillary proceedings that follow the entry of the

8     preliminary order, in which any third party interests in the property

9     are considered and resolved.       See Advisory Committee Notes to Federal
10    Rule of Criminal Procedure 32.2 (2000 Adoption) (“Under [the

11    statutory forfeiture scheme first enacted in 1984,] the court orders

12    the forfeiture of the defendant’s interest in the property - whatever

13    that interest may be -- in the criminal case.         At that point, the

14    court conducts a separate proceeding in which all potential third

15    party claimants are given an opportunity to challenge the forfeiture

16    by asserting a superior interest in the property.          This proceeding

17    does not involve relitigation of the forfeitability of the property;

18    its only purpose is to determine whether any third party has a legal

19    interest in the forfeited property.”); United States v. Nava, 404

20    F.3d 1119, 1132 (9th Cir. 2005) (district court properly instructed

21    jury that questions of ownership “were not before them”).

22          Because the determination of whether a third party has a legal

23    interest in the forfeited property is made at a separate proceeding,

24    a defendant cannot object to the entry of a preliminary order on the

25    ground that the property at issue does not belong to him.           United

26    States v. Schlesinger, 396 F. Supp. 2d 267, 273 (E.D.N.Y. 2005);
27    United States v. Nicolo, 597 F. Supp. 2d 342, 346 (W.D.N.Y. 2009) (in

28
                                              9
     Case 2:20-cr-00579-SVW Document 502 Filed 06/10/21 Page 10 of 10 Page ID #:6097



1     the forfeiture phase of the trial, the court “is not to consider

2     potentially thorny issues concerning third party ownership of

3     property sought to be forfeited”; if the government establishes the

4     required nexus to the offense, the property must be forfeited).

5     III. CONCLUSION
6           The government requests that the Court follow the aforementioned

7     procedures in the event that any defendant is found guilty of one or

8     more offenses in the first superseding indictment.           Should any

9     defendant be so convicted, the government will propose a
10    corresponding special verdict form.

11

12     Dated: June 10, 2021                 Respectfully submitted,

13                                          TRACY L. WILKISON
                                            United States Attorney
14
                                            SCOTT M. GARRINGER
15                                          Assistant United States Attorney
                                            Chief, Criminal Division
16

17                                                /s/
                                            DAN G. BOYLE
18                                          Assistant United States Attorney
                                            Asset Forfeiture Section
19
                                            Attorneys for Plaintiff
20                                          UNITED STATES OF AMERICA

21

22

23

24

25

26
27

28
                                             10
